Citation Nr: 0944143	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the nose and actinic keratosis of the face.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to December 
1989.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in North Little Rock, Arkansas, 
(hereinafter RO).  

In December 2008, the Veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Veteran's 
Law Judge was located in Washington, D.C., and the Veteran 
was located at the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service treatment reports include a March 1977 service 
treatment record from a clinic in Okinawa, Japan, reflecting 
treatment for a dry cracking area of the nose with an 
assessment of irritation of the skin secondary to climate.  
The Veteran testified at the December 2008 hearing that 
exposure to the sun during service in Okinawa and Vietnam 
resulted in his later developing a basal cell carcinoma of 
the nose and actinic keratosis of the face.  The DD Form 214 
further corroborates the Veteran's testimony to the extent 
that it reflects indicia of service in Vietnam.  The post 
service evidence includes reports from 2005 reflecting 
surgery for a basal cell carcinoma of the nose and other 
facial lesions in 2002 and 2006.  A statement submitted at 
the hearing from a private dermatologic noted treatment for 
basal cell carcinoma and actinic keratosis said to have been 
caused by direct sun exposure. 

In light of the Veteran's testimony and given the pertinent 
in-service and post-service clinical evidence as set forth 
above, the Board concludes that a VA examination that 
includes an opinion as to whether the Veteran's basal cell 
carcinoma of the nose and actinic keratosis of the face is 
the result of exposure to the sun during the Veteran's 
military service in Asia is necessary in this case in order 
to comply with the duty to assist the Veteran.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the case is 
REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate examination to ascertain 
whether it is at least as likely as not 
that his basal cell carcinoma of the 
nose and actinic keratosis of the face 
was caused by service, to include 
exposure to the sun while serving in 
Asia.  The claims files should be made 
available to the examiner for review 
prior to the examination, and the 
significance, if any, of the Veteran's 
1977 complaints related to a dry, 
cracking area about the left nostril 
should be discussed.  In any event, the 
examiner should provide a rationale for 
any opinion expressed and if it is not 
possible to provide the opinion sought, 
that likewise should be explained.  

2.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


